Citation Nr: 0305807	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  02-07 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for residuals of contusion 
of the head, with headaches, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel



INTRODUCTION

The veteran had active military service from November 1971 to 
November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which granted a 10 percent disability 
rating for the veteran's service-connected headache disorder.  
He maintains a higher rating is warranted.

In the March 2003 brief to the Board, the veteran's 
representative argued that an effective date earlier than 
October 6, 2000, was warranted for the 10 percent rating 
granted by the RO.  The RO has not considered this issue, and 
the Board does not have jurisdiction to address it.  This 
issue is therefore referred to the RO for appropriate action.


FINDING OF FACT

The veteran experiences headaches, with occasional 
exacerbations, but there is no objective evidence showing 
that the headaches are prolonged or prostrating.


CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent 
for residuals of contusion of the head with headaches are not 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, and 4.124a, 
Diagnostic Code 8100 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Duty to Assist

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2002).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the rating decision on 
appeal adequately informed the veteran of the types of 
evidence needed to substantiate his claim.  Furthermore, in 
September 2001, the RO sent a letter to the veteran 
explaining the VCAA and asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, employment records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  Therefore, the 
Board finds that the Department's duty to notify has been 
fully satisfied.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

With respect to VA's duty to assist the veteran, sufficient 
medical records were obtained.  The veteran has only reported 
receiving VA treatment, and those records were obtained.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
claimant.  Where the evidence of record does not reflect the 
current state of the claimant's disability, a VA examination 
must be conducted.  Reexamination will be requested whenever 
VA determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a).  Generally, reexaminations are required 
if it is likely that a disability has improved, if the 
evidence indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

The RO provided the veteran appropriate VA examination in 
2000.  There is no objective evidence indicating that there 
has been a material change in the severity of his service-
connected condition since he was last examined.  There are no 
records suggesting an increase in disability has occurred as 
compared to the last VA examination findings.  The Board 
concludes there is sufficient evidence to rate the service-
connected condition fairly.  See also VAOPGCPREC 11-95 (the 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted).

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

B. Legal Analysis

The Board has reviewed all the evidence of record, with an 
emphasis on the most recent evidence, to include, but not 
limited to:  the veteran's contentions; his service medical 
records; report of VA examination conducted in 2000; and his 
VA treatment records from 2000 to 2002.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  
 
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran is currently evaluated for this disorder under 
38 C.F.R. § 4.124a, Diagnostic Code 8100, at 10 percent.  
This evaluation requires characteristic prostrating attacks 
of migraine headaches that average one in two months for the 
last several months.  A 30 percent evaluation requires 
migraine headaches with characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  In order to be evaluated at 50 percent, there must 
be migraine headaches with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.

There is no persuasive evidence in this case showing that the 
veteran experiences migraine headaches averaging once a 
month, which is the minimum requirement for a higher rating.  
Although he complains of constant headaches, his statements 
alone are insufficient upon which to grant this claim.  His 
VA records for treatment from 2000 to 2002 show three 
complaints for headaches in 2000, three complaints in 2001, 
and one complaint in 2002.  That would be, at most, an 
average of once every 4 months, based on a twelve-month year.  
The veteran argues the only thing VA does for him is increase 
his medication, implying there is no point in seeking 
additional treatment.  He was advised of the necessity of 
submitting lay statements that would corroborate his account 
of the frequency and severity of his headaches.  He did not 
do so.  In light of the lack of treatment records, the Board 
must conclude that even if the veteran experiences headaches 
on a daily, or near daily basis, they must be minimally 
disabling to him since he does not find it necessary to seek 
medical treatment or further prescriptive relief for these 
symptoms.  The Board also notes that there have been no 
complaints of typical symptomatology associated with 
migraines such as aura, photosensitivity, nausea, or 
vomiting.  

The veteran also claims that he is unable to function when he 
has a headache and must lie down.  However, there is also no 
evidence that the exacerbations of the veteran's headaches 
are prostrating.  The veteran has been prescribed medication 
for his headaches, but the VA outpatient treatment records 
indicate that the headaches are controlled with medication.  
See March 2001 treatment note.  Disability ratings compensate 
impairment in earning capacity due to a service-connected 
disorder.  There are no allegations in the record that his 
headaches have in any manner interfered with his earning 
capacity, which is the primary purpose of VA disability 
benefits.  The taking of prescription medication, in and of 
itself, is not a disabling condition, and the fact that the 
headaches are controlled by the medication shows that he is 
left with minimal residual disability from the service-
connected headaches.



Therefore, the criteria for a higher rating are not met, 
since ratings under Diagnostic Code 8100 are based upon 
frequency of the headaches, as well as the prostrating nature 
of the headaches.  Based on the reported frequency of the 
veteran's migraine headaches, the preponderance of the 
evidence is against assignment of a disability rating higher 
than 10 percent.  There is no reasonable doubt on this matter 
that could be resolved in the veteran's favor.

The Board has considered all other potentially applicable 
diagnostic codes.  Purely subjective complaints such as 
headache, recognized as symptomatic of brain trauma 
(Diagnostic Code 8045) or cerebral arteriosclerosis 
(Diagnostic Code 8046), will be rated 10 percent and no more.  
Ratings in excess of 10 percent are not assignable in the 
absence of a diagnosis of multi-infarct dementia.  Therefore, 
Diagnostic Codes 8045 and/or 8046 do not provide a basis for 
assigning the veteran a disability rating in excess of 10 
percent for his service-connected headaches.  


ORDER

Entitlement to a disability rating higher than 10 percent for 
residuals of contusion of the head, with headaches, is 
denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

